DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0280716A1 (hereafter “Lan” et al.).
The claims are drawn to a wipe comprising a substrate and a liquid formulation having a residual disinfectant property applied to the substrate, wherein the wipe has an equal or greater than 5 log reduction of bacteria after multiple touches, as further specified in the claims.

Further regarding claim 5, Lan teaches a wipe as outlined above wherein the wipe may be made by comprising or pre-treating with a disinfectant formulation wherein the liquid formulation is present in a ratio of weight of liquid formulation to weight of substrate in a weight range of 1:1 to 1:1 (8 grams of formulation was added to a 7” x 8”, 100% PP, 34 gram per square meter substrate, see [0170], wherein a 7” x 8” substrate has an area of 56 square inches or about 0.036 square meters which would have had a mass of 1.2 grams, with 8 grams of formulation per 1.2 grams substrate in a ratio of approximately 6.7:1)(limitation of claim 5).  Limitations of claims 6 and 7 have been addressed above in regard to claims 2 and 3.  Accordingly, Lan teaches each and every limitation of claims 1-3 and 5-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0280716A1 (hereafter “Lan” et al.) in view of US 2003/0194932A1 (hereafter, “Clark” et al.).
The claims are drawn to a wipe comprising a substrate and a liquid formulation having a residual disinfectant property applied to the substrate, wherein the wipe has an equal or greater than 5 log reduction of bacteria after multiple touches, as further specified in the claims.
Lan teaches a wipe having a residual biocidal property (see abstract) wherein the wipe comprises a substrate (see [0126]) and a liquid disinfectant formulation which is applied on or in the substrate of the wipe (see [0124] and [0126]).  Lan’s Table 5 Formula 5 example demonstrated a 5 log reduction of bacteria (see Formulations H2 and H3) which is considered a “residual disinfectant” property in accordance with Lan’s description (limitations of claim 1).  Lan’s formulation comprises ethanol (see 
Further regarding claim 5, Lan teaches a wipe as outlined above wherein the wipe may be made by comprising or pre-treating with a disinfectant formulation wherein the liquid formulation is present in a ratio of weight of liquid formulation to weight of substrate in a weight range of 1:1 to 1:1 (8 grams of formulation was added to a 7” x 8”, 100% PP, 34 gram per square meter substrate, see [0170], wherein a 7” x 8” substrate has an area of 56 square inches or about 0.036 square meters which would have had a mass of 1.2 grams, with 8 grams of formulation per 1.2 grams substrate in a ratio of approximately 6.7:1)(limitation of claim 5).  Limitations of claims 6 and 7 have been addressed above in regard to claims 2 and 3.  Accordingly, Lan teaches each and every limitation of claims 1-3 and 5-7.
As to claims 1-3 and 5-7, it is established that when a reference anticipates an invention, it necessarily renders such invention obvious as well. Anticipation is the “epitome of Obviousness”, In re Kalm, 378 F.2d 959, 962 (CCPA 1967).  
Further regarding claims 8-10, Lan does not specify by example or particular teaching the ratio instantly recited.  Clark cures this deficiency.
Clark teaches disinfectant wipes wherein a wipe substrate comprises a sanitizing formulation wherein the ratio of the weight of the liquid sanitizing formulation to the weight is 5:1, 4:1, and less than 4:1  (see [0014].
Lan and Clark are both directed to disinfectant wipe products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Lan with the teaching of Clark in order to adjust a liquid formulation to wipe amount to approach the absorption capacity of the substrate thereby allowing for the liquid to be desirably released from said wipe substrate onto a surface to be disinfecting (see Clark [0014]).  One would have been motivated to do so based on Clark’s specification of release of sanitizing formulation from a wipe as well as the routine skill in the art for facilitating efficacy of such a wipe product.

Claims 1-4, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0280716A1 (hereafter “Lan” et al.) in view of US 6,294,186 B1 (hereafter, “Beerse” et al.).
The claims are drawn to a wipe comprising a substrate and a liquid formulation having a residual disinfectant property applied to the substrate, wherein the wipe has an equal or greater than 5 log reduction of bacteria after multiple touches, as further specified in the claims.
Lan teaches a wipe having a residual biocidal property (see abstract) wherein the wipe comprises a substrate (see [0126]) and a liquid disinfectant formulation which is applied on or in the substrate of the wipe (see [0124] and [0126]).  Lan’s Table 5 Formula 5 example demonstrated a 5 log reduction of bacteria (see Formulations H2 and H3) which is considered a “residual disinfectant” property in accordance with Lan’s description (limitations of claim 1).  Lan’s formulation comprises ethanol (see [0143]) for the purpose of decreasing drying time as well as a quaternary ammonium compound or a mixture of quaternary ammonium compounds (QAC) (see [0084])(limitations of claims 2, 3).  
Further regarding claim 5, Lan teaches a wipe as outlined above wherein the wipe may be made by comprising or pre-treating with a disinfectant formulation wherein the liquid formulation is present in a ratio of weight of liquid formulation to weight of substrate in a weight range of 1:1 to 1:1 (8 grams of formulation was added to a 7” x 8”, 100% PP, 34 gram per square meter substrate, see [0170], wherein a 7” x 8” substrate has an area of 56 square inches or about 0.036 square meters which would have had a mass of 1.2 grams, with 8 grams of formulation per 1.2 grams substrate in a ratio of approximately 6.7:1)(limitation of claim 5).  Limitations of claims 6 and 7 have been addressed above in regard to claims 2 and 3.  Accordingly, Lan teaches each and every limitation of claims 1-3 and 5-7.
As to claims 1-3 and 5-7, it is established that when a reference anticipates an invention, it necessarily renders such invention obvious as well. Anticipation is the “epitome of Obviousness”, In re Kalm, 378 F.2d 959, 962 (CCPA 1967).  
Further regarding claims 4 and 11, Lan does not specify by example or particular teaching the ratio instantly recited.  Beerse cures this deficiency.

Both Lan and Beerse are directed to wipe products comprising antimicrobial formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to optimize Lan’s products to comprise and administer a formulation dosage the same or similar to that specified by Beerse, with a reasonable expectation of success.  One would have been motivated to do so to prevent hand-to-hand or hand-to-surface transmission of bacterial or viral disease (see Beerse column 29, lines 24-29 in particular).

Conclusion
No claim is allowed.  It is noted that copending applications corresponding to Documents US 20170280716; US 20160262382; US 20160252383; and US 20160143275 are being monitored as prosecution progresses for potential obviousness double patenting issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617